DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of claims 33-50 in the reply filed on February 23, 2021, is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33 and 45 recite “In a system comprising at least one server … a method of operating the server…”.  “The server” is a narrower statement of the limitation “at least one server.”  It is therefore unclear whether the method is intended to operate in only one server despite the potential presence of multiple servers in the system, or the method is intended to operate the same way in all servers.
Claims 33 and 45 recite the limitation "the human body" in line 5.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear whether applicant is referring to human bodies as a general concept or a specific human body.
Claims 33 and 45 recite “a set of body anchors each said body anchor.”  Each body anchor is a narrower statement of the range/limitation “a set of body anchors.”  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). There is insufficient antecedent basis for the limitation "each said body anchor” in the claim because the claim provides antecedent basis for “a set of body anchors,” not “each said body anchor.”
Claims 33 and 45 recite “a lifestyle-independent body characteristic.”  The current view of the courts is that there is nothing inherently ambiguous or uncertain Specification ¶¶0058, 0065, 0146.  This approach leads to some potential overlap, for example skin complexion is an example of a “lifestyle-independent” characteristic but is also potentially influenced by lifestyle (e.g., sun exposure, general dietary health, etc.).  The negative limitation “lifestyle-independent” is therefore indefinite as claimed.  For purposes of the present examination the claims are interpreted based on the specification’s identification of specific “lifestyle-independent” characteristics related to skeletal properties.
Claims 33 and 45 recite the broad recitation “at least one request parameter,” and the claims also recite “the received request parameters” which is a narrower statement of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  There is insufficient antecedent basis for the limitation "the received request parameters” in the claim because the claim provides antecedent basis for “at least one request parameter,” not “the received request parameters.”

Claims 42 and 47 recite “said styling rules in said multi dimension styling matrix,” and “said styling rules in said styling matrix,” respectively.  There is insufficient antecedent basis for this limitation in the claims.  While styling rules and a multi-dimension styling matrix have been introduced, there has been no indication that the styling rules are “in said multi-dimension styling matrix.”  The structural relationship between the styling rules and the multi-dimension styling matrix is therefore unclear.  Are the styling rules contained “in said multi dimension styling matrix,” or are they only applied to the information in the cells of the matrix as has been previously claimed?
Claims 43 and 48 depend from claims 33 and 45, respectively.  Claims 33 and 45 recite the broad recitation “at least one garment recommendation,” and claims 43 and 48 recite “said garments recommendations,” which is a narrower statement of the range/limitation.  There is insufficient antecedent basis for the limitation "said garments recommendations” in claims 43 and 48 because claims 33 and 45 provide antecedent basis for “at least one garment recommendation,” not “said garments recommendations.”
Claim 50 recites the limitation "said selected garment parts."  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 36-39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 36 recites “wherein the step of generating a recommendation function comprises constructing a multi-dimension styling-matrix.”  Claim 36 depends from claim 33.  Claim 33 recites inter alia “generating a recommendation function using the body-groups and garment- molds, to create a multi-dimension styling-matrix.”  If “constructing a multi-dimension styling-matrix” is further limiting than creating “a multi-dimension styling-matrix,” that further limitation is not evident from the claims.  Claims 37-39 depend from claim 36.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 33-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 33-50 are directed to processes.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“categorizing the human body into a finite number of body groups by: defining a set of body anchors each said body anchor representing a lifestyle-independent body characteristic;  and assigning each body group a value for each body anchor;  classifying garments into a finite number of fundamental garment molds;  generating a recommendation function using the body-groups and garment-molds, to create a multi-dimension styling-matrix operable to receive at least one request parameter and to return at least one garment recommendation according to styling rules;  receiving a recommendation request for a particular body group, said recommendation request characterized by at least one request parameter;  applying the recommendation function to the received request parameters;  and reporting a styling recommendation based upon the at least one garment recommendation returned by the recommendation function;  wherein said set of body anchors comprises all of the following: a horizontal body type anchor;  a vertical body type anchor;  and a height anchor;  and each said body group represents one styling Claim 33; and

“categorizing the human body into a finite number of body groups by: defining a set of body anchors each said body anchor representing a lifestyle-independent body characteristic;  and assigning each body group a value for each body anchor;  classifying garments into a finite number of fundamental garment molds;  generating a recommendation function using the body-groups and garment-molds, to create a multi dimension styling-matrix operable to receive at least one request parameter and to return at least one garment recommendation according to styling rules;  receiving a recommendation request for a particular body group, said recommendation request characterized by at least one request parameter;  applying the recommendation function to the received request parameters;  and reporting a styling recommendation based upon the at least one garment recommendation returned by the recommendation function;  wherein the step of classifying garments into a finite number of garment molds comprises: selecting a set of garment types;  for each said garment type, defining a set of garment major classes corresponding to said garment types and characterized by contours of garment silhouettes used in pattern making;  and defining a set of garment sub-classes corresponding to garment parts associated with said garment types;  and wherein the step of generating a recommendation function comprises: constructing a multi-dimension styling-matrix comprising an array of cells, each of said cells corresponding to a particular body group, a particular garment major class, and a particular garment sub-class, and assigning each said cell a styling-score according to said styling rules;  and further wherein the step of applying said recommendation function comprises: obtaining a first styling-score pertaining to a particular garment major class for said particular body group;  obtaining a second styling-score pertaining to a particular garment sub-class for said particular body group;  and merging said first styling-score and said second styling-score according to styling rules for said particular body group to obtain a first-level combined styling-score;  obtaining a third styling-score pertaining to garment length for said particular garment major class, and for said particular body group;  and merging said third styling-score and said first-level combined Claim 45.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that they at least recite an abstract idea.  The recited abstract idea falls within the grouping of abstract ideas described as mental processes such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
	In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are at least one server in communication with a communication network, said communication network being connected to at least one data repository.
These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the server or at least one server (see above rejection under 35 USC 112(b)) in all claims is broadly and generally recited as being operated upon by the method, or as merely being the tool or the location wherein the method is performed.  Beyond preamble all steps are claimed without reference to any additional element, but instead merely as a method that itself is performing all steps in terms of the intended results or effects of functionally nonspecific activities.  The additional element(s) does not integrate the judicial exception into a MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
In this case the determination required additional consideration due to the recitation in the claims of “styling rules.”  The mere recitation of using rules is among the definitive examples of abstract idea, yet implementing a complex set of rules that enable a computer to perform a function that could previously only be performed by humans in a way that could not be automated was held by the CAFC to be a technical improvement to the computer itself. McRO, Inc. v. Bandai Namco Games America, Inc. 837 F.3d 1299, 1314, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) (the claim’s construction incorporated rules of a particular type that improved an existing technological process).

The consideration determined that although “styling rules” are mentioned throughout the description, in most instances the mention is tangential and nowhere is there a clear definition of the intended rules that could be seen as particular to the present disclosure.  The styling rules described in the specification are either reserved for definition independently of the claimed invention or are broadly described as being generated using gathered data and machine learning algorithms.  Although the gathered data is described the machine learning technique or algorithms are not described.  Specification fig.4A, ¶¶0108, 0124, 0138.  There is no description or other indication of what machine learning technique or algorithms are applied, just a general allusion to the idea of using machine learning to generate the styling rules.  The conclusion based on review of the specification is therefore that the rules do not improve a computer or other technology to enable it to perform a method that previously could only be performed by humans using different steps.  The claimed styling rules are not in fact “rules” as that term is defined by the court in McRO.  Supra.
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of intended functional effects or results, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional  2019 PEG, step 2B.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) of the claim is/are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke a server or servers merely as the location wherein an abstract process is performed.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using a server or servers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
Finally, dependent claims 34-44 and 46-50 do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 33-50 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33 and 35-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wannier et al. (Patent No. US 7,617,016 B2).
		Wannier teaches all the limitations of claims 33 and 35-50.  For example Wannier discloses a method of operating a server in a system comprising at least one server in communication with a communication network, said communication network being connected to at least one data repository, to generate automatic styling recommendations in an improved manner.  Wannier further discloses, pertaining to: Claim 33.  the method comprising: categorizing the human body into a finite number of body groups by: 
	●	defining a set of body anchors each said body anchor representing a lifestyle-independent body characteristic (claim 33; see at least figs. 3-5B, c3:59-67 “defining: a) human body shapes, b) human body heights, …. seven body shapes are defined, six body heights are defined, …. Each definition may include a plurality of data points, formulae, tolerances and/or tolerance ranges,” c7:34-c8:64 “definition process defines a) human body shapes into a set of shapes (represented by shape codes 1 through 7…), b) human body heights into a set of heights (represented by height codes 1 through 6 ….  a list of critical measurements of the human body. Table 1 lists twenty-one such measurements …. may also be used by the categorization process 220 when collecting body measurement data from any individual consumer” (the cited portion continues into greater detail defining the anchors)); and	●  assigning each body group a value for each body anchor (claim 33; see at least fig. 3, c7:34-c8:20 “definition process defines a) human body shapes into a set of shapes (represented by shape codes 1 through 7…), b) human body heights into a set etc., locate a garment in an N-dimensional garment space (G), repeat this for all the garments, to generate a mapping of person to garments, f:P -->G….  inputs of the match assessment process are a consumer record”);	●  receiving a recommendation request for a particular body group, said recommendation request characterized by at least one request parameter (claim 33; see at least figs. 2, 6; c3:24-30 “consumer …  can browse a list of garments matching the consumer's dimensions, body shape, preferences and fashion needs,” c4:18-29); and	●  reporting a styling recommendation based upon the at least one garment recommendation returned by the recommendation function (claim 33; see at least c4:30-48 “uses fashion rules with tolerances to compare a consumer's profile and preferences with a garment's profile in order to determine if the garment suits and flatters the consumer and reflects the consumer's preferences for style and fit. … recommended garments that have a high probability of fitting and flattering and suit the consumer's clothing preferences.”);
wherein said set of body anchors comprises all of the following: 
	●	a horizontal body type anchor (claim 33; see at least figs.3, 5A-6; c7-8 (describing Table 1 indicating body type anchors including horizontal, vertical, and height anchors));
	●	a vertical body type anchor (claim 33; see at least figs.3, 5A-6; c7-8 (describing Table 1 indicating body type anchors including horizontal, vertical, and height anchors)); and
	●	a height anchor (claim 33; see at least figs.3, 4C, 5A-6; c7-8 (describing Table 1 indicating body type anchors including horizontal, vertical, and height anchors)); and 
each said body group represents one styling entity comprising a unique combination of said body anchors, by:
 and	●  assigning said body group one value selected from N_height height values (claim 33; see at least c14:62-c15:15 (a customer's height in inches (11 Hc) corresponds to one of six height codes));	●  such that there are a total of N_st styling entities, where N_st is equal to the number of combinations of N_horiz, N_vert and N_height (claim 33; see at least figs. 1-3, 5; c9:30-42, c12:14-67, c16:11-29 (the body shape and body height codes are assigned by the categorization process 220 to individual garments and outfits according to style codes (styling entities)).
Claim 35.  The method of claim 33, wherein the step of classifying garments into a finite number of garment molds comprises:
●	selecting a set of garment types (claim 35; see at least abstract, c3:59-67 “sixteen garment types are defined,” c10:25-34);	●  for each said garment type, defining a set of garment major classes corresponding to said garment types and characterized by contours of garment silhouettes used in pattern making (claim 35; see at least fig. 5B-6, c3:4-13 “several 
	●	defining a set of garment sub-classes corresponding to garment parts associated with said garment types (claim 35; see at least c11 Table 5).Claim 36.  The method of claim 33, wherein the step of generating a recommendation function comprises constructing a multi-dimension styling-matrix (claim 36; see at least fig. 3, c3:59-67 “Each definition may include a plurality of data points, formulae, tolerances and/or tolerance ranges. The 65 resultant definitions can be stored in computer database tables or similar data structures,” c17:4-23 “Match Assessment Process … to compare an individual consumer's record 229a with one, or more, garment records 229b….  The match assessment process might also be described formulaically as locating a person in an N-dimensional person space (P) based on their shape, measurements, etc., locate a garment in an N-dimensional garment space (G), repeat this for all the garments, to generate a mapping of person to garments, f:P -->G….  inputs of the match assessment process are a consumer record”).Claim 37.  The method of claim 36, wherein the multi-dimension styling-matrix comprises an array of cells each of said cells corresponding to a particular body group and a particular garment major class, wherein each of said cells is assigned a styling-score according to said styling rules (claim 37; see at least abstract “a database … etc. For example, one fashion rule posits that for each body height there are certain skirt styles that are 30 more flattering. Table 6a is a Height Code/Skirt Code Table listing skirt styles suitable for each height code,” c17:4-23 “Match Assessment Process … to compare an individual consumer's record 229a with one, or more, garment records 229b….  The match assessment process might also be described formulaically as locating a person in an N-dimensional person space (P) based on their shape, measurements, etc., locate a garment in an N-dimensional garment space (G), repeat this for all the garments, to generate a mapping of person to garments, f:P -->G….  inputs of the match assessment process are a consumer record,” c27:15-37 (an example of one match assessment), c28:17-37 (another example)).Claim 38.  The method of claim 36, wherein the multi-dimension styling-matrix comprises an array of cells each of said cells corresponding to a particular body group and a particular garment sub-class, wherein each said cell is assigned a styling-score e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").  It should also be noted that the prior art discloses styling-scores that are equivalent to very good, good, ok, and avoid, for example scoring within tolerance ranges including levels of disireability, fit, how strongly items are recommended, etc., are the equivalent of “very good, good, ok, and avoid.”  This description of styling-scores with the particular names “very good, good, ok, and avoid,” as claimed however, is nonfunctional descriptive information because it has no functional role in the method beyond that already claimed and disclosed.  Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.).Claim 40.  The method of claim 39, wherein the step of applying said recommendation function comprises: 

	●	merging said first styling-score and said second styling-score according to styling rules for said particular body group to obtain a first-level combined styling-score (claim 40; see at least abstract, figs. 3, 6, 13; c3:59-67, c12:14-34, c17:4-23, c27:15-37, c28:17-37.  Please note: as previously discussed the relationship between sub-class and major-class renders any styling-score pertaining to sub-class a combined score with its major class.);	●  obtaining a third styling-score pertaining to garment length for said particular garment major class, and for said particular body group (claim 40; see at least figs.4D, 9; c3:30-48 “scoring garments from the database of garments based on garment measurements,” c9-10 Table 3.  Please note: length is a measurement as described in the prior art.); and
	●	merging said third styling-score and said first-level combined styling-score according to styling rules for said particular body group to obtain a second-level combined styling-score (claim 40; see at least abstract, figs. 3, 6, 13; c3:59-67, c12:14-34, c17:4-23, c27:15-37, c28:17-37.  Please note: as previously explained the prior art assigns styling scores based on garment measurements (including length), garment major class, and garment sub-class, thus the ranked score ultimately produced to the 
	●	obtaining a further styling-score pertaining to other garment-features (claim 41; see at least abstract, figs. 3, 6, 13; c3:59-67, c12:14-34, c17:4-23, c27:15-37, c28:17-37.  Please note: the prior art assigns styling scores to garments based on other measurements in addition to length, and to features such as shape, curve, and specific garment parts such as shoulders, torso, etc.); and
	●	merging said further styling-score and a previous-level combined styling-score according to styling rules for said particular body group to obtain a next-level combined styling-score (claim 41; see at least abstract, figs. 3, 6, 13; c3:59-67, c12:14-34, c17:4-23, c27:15-37, c28:17-37.  Please note: as previously explained the prior art assigns styling scores based on all previously noted garment features and ultimately produces recommendations based on the overall combined score.  Although this is described in the prior art examiner also notes that it would have been obvious to one having ordinary skill in the art at the time of the invention to merge additional styling scores with previous level combined styling scores to obtain a next level combined styling score because mere repetition of a step to achieve the same result as previously achieved (albeit a further combined result) has been held to involve only routine skill in the art.  A person of ordinary skill in the art would have considered this repetition obvious to try in order to achieve a cumulative score where less cumulative previous score had already 
	●	accessing a database populated with styling data harvested from a distributed computing network (claim 42; see at least figs. 1, 3; c6:41-57 “a networked environment that may include local and/or wide area networks (LAN/WAN) 150, and the Internet 140.  … uses administrator workstations 132, web servers 134, … and database servers 138. … garment record databases 139a-139b, definition & rules database 139c, and the online store website,” c10:25-32 “input employed to define garment types, fit rules and fashion rules is human fashion expertise.  There are clothing designers and fashion experts skilled in the art and business of apparel making whose experience is called upon to define various garment types,” c12:10-15 “Garment type definitions together with their fit rules and tolerances are stored in a definitions & rules database,” c13:53-58 “Fashion rules, tolerances and fashion suitability tables are stored by the definition process 210 in a definitions & rules database 139c as maintained by database server,” (all together describing style data such as fashion rules, tolerances and fashion suitability tables, stored in definition and rules database 139c, accessible via database servers 138, LAN/WAN 150, and the Internet 140, having been harvested from input by clothing designers and fashion experts skilled in the art and business of apparel making); and

	●	generating a set of outfit styling-rules (claim 43; see at least c3:16-30 (a definition process defines a set of fit and fashion rules)); and
	●	applying said outfit styling rules to produce at least one outfit based recommendation comprising a combination of compatible said garments recommendations (claim 43; see at least c4:30-41 (a profile filter uses fashion rules with tolerances to compare a consumer's profile and preferences with a garment's profile in order to determine if the garment suits and flatters the consumer and reflects the consumer's preferences)).Claim 44.  The method of claim 43, wherein the step of generating said set of outfit styling-rules comprises:
	●	accessing a database populated with styling data harvested from a distributed computing network (claim 44; see at least figs. 1, 3; c6:41-57 “a networked environment that may include local and/or wide area networks (LAN/WAN) 150, and the Internet 140.  
	●	applying machine learning algorithms to generate outfit styling rules for all body groups (claim 44; see at least fig. 6, c15:15-30, c16:30-36, c17:4-20, all together describing the match assessment process 230 iteratively (machine learning algorithm) comparing combined records in 229a with records in 229b until all garment records are compared, resulting in refined scored, sorted and filtered rules for garments matching the consumer)).Claim 45.  In a system comprising at least one server in communication with a communication network, said communication network being connected to at least one 
	●	categorizing the human body into a finite number of body groups by: defining a set of body anchors each said body anchor representing a lifestyle-independent body characteristic (claim 45; see at least figs. 3-5B, c3:59-67 “defining: a) human body shapes, b) human body heights, …. seven body shapes are defined, six body heights are defined, …. Each definition may include a plurality of data points, formulae, tolerances and/or tolerance ranges,” c7:34-c8:64 “definition process defines a) human body shapes into a set of shapes (represented by shape codes 1 through 7…), b) human body heights into a set of heights (represented by height codes 1 through 6 ….  a list of critical measurements of the human body. Table 1 lists twenty-one such measurements …. may also be used by the categorization process 220 when collecting body measurement data from any individual consumer” (the cited portion continues into greater detail defining the anchors)); and
	●	assigning each body group a value for each body anchor (claim 45; see at least fig. 3, c7:34-c8:20 “definition process defines a) human body shapes into a set of shapes (represented by shape codes 1 through 7…), b) human body heights into a set of heights (represented by height codes 1 through 6,” (twenty-one critical measurements of human body elements (anchors) used in the categorization).);	●  classifying garments into a finite number of fundamental garment molds (claim 45; see at least figs. 3, 5B (shape code); abstract (tolerance ranges for garment type), c4:1-17 “Garments can be categorized by body shape, which is assigned to a garment 20 record in the form of the corresponding shape code or codes”);etc., locate a garment in an N-dimensional garment space (G), repeat this for all the garments, to generate a mapping of person to garments, f:P -->G….  inputs of the match assessment process are a consumer record”);	●  receiving a recommendation request for a particular body group, said recommendation request characterized by at least one request parameter (claim 45; see at least figs. 2, 6; c3:24-30 “consumer …  can browse a list of garments matching the consumer's dimensions, body shape, preferences and fashion needs,” c4:18-29);	●  applying the recommendation function to the received request parameters (claim 45; see at least c4:18-29 “match assessment process compares a consumer's record to one or more garment records and produces a scored, sorted and filtered list of matching garments”); and
	●	reporting a styling recommendation based upon the at least one garment recommendation returned by the recommendation function (claim 45; see at least 
wherein the step of classifying garments into a finite number of garment molds comprises:
	●	selecting a set of garment types (claim 45; see at least abstract, c3:59-67 “sixteen garment types are defined,” c10:25-34);	●  for each said garment type, defining a set of garment major classes corresponding to said garment types and characterized by contours of garment silhouettes used in pattern making (claim 45; see at least fig. 5B-6, c3:4-13 “several shapes of a particular pant to offer different fit choices in pants,” c6:58-67 “for each garment … a manufacturer enters the garment's dimensional measurements and profile data…. manually … or automatically by interfacing with … pattern making systems,” c11 Table 5); and
	●	defining a set of garment sub-classes corresponding to garment parts associated with said garment types (claim 45; see at least c11 Table 5); and
wherein the step of generating a recommendation function comprises:
	●	constructing a multi-dimension styling-matrix comprising an array of cells, each of said cells corresponding to a particular body group, a particular garment major class, and a particular garment sub-class, and assigning each said cell a styling-score etc. For example, one fashion rule posits that for each body height there are certain skirt styles that are 30 more flattering. Table 6a is a Height Code/Skirt Code Table listing skirt styles suitable for each height code,” c17:4-23 “Match Assessment Process … to compare an individual consumer's record 229a with one, or more, garment records 229b….  The match assessment process might also be described formulaically as locating a person in an N-dimensional person space (P) based on their shape, measurements, etc., locate a garment in an N-dimensional garment space (G), repeat this for all the garments, to generate a mapping of person to garments, f:P -->G….  inputs of the match assessment process are a consumer record,” c27:15-37 (an example of one match assessment), c28:17-37 (another example).  Please note: as previously cited, each garment sub-class also corresponds with a particular garment major-class.); and further wherein the step of applying said recommendation function comprises:

	●	merging said first styling-score and said second styling-score according to styling rules for said particular body group to obtain a first-level combined styling-score (claim 45; see at least abstract, figs. 3, 6, 13; c3:59-67, c12:14-34, c17:4-23, c27:15-37, c28:17-37.  Please note: as previously discussed the relationship between sub-class and major-class renders any styling-score pertaining to sub-class a combined score with its major class.);	●  obtaining a third styling-score pertaining to garment length for said particular garment major class, and for said particular body group (claim 45; see at least figs.4D, 9; c3:30-48 “scoring garments from the database of garments based on garment measurements,” c9-10 Table 3.  Please note: length is a measurement as described in the prior art.); and
	●	merging said third styling-score and said first-level combined styling-score according to styling rules for said particular body group to obtain a second-level combined styling-score (claim 45; see at least abstract, figs. 3, 6, 13; c3:59-67, c12:14-34, c17:4-23, c27:15-37, c28:17-37.  Please note: as previously explained the prior art 
	●	obtaining a further styling-score pertaining to other garment-features (claim 46; see at least abstract, figs. 3, 6, 13; c3:59-67, c12:14-34, c17:4-23, c27:15-37, c28:17-37.  Please note: the prior art assigns styling scores to garments based on other measurements in addition to length, and to features such as shape, curve, and specific garment parts such as shoulders, torso, etc.); and
	●	merging said further styling-score and a previous-level combined styling-score according to styling rules for said particular body group to obtain a next-level combined styling-score (claim 46; see at least abstract, figs. 3, 6, 13; c3:59-67, c12:14-34, c17:4-23, c27:15-37, c28:17-37.  Please note: as previously explained the prior art assigns styling scores based on all previously noted garment features and ultimately produces recommendations based on the overall combined score.  Although this is described in the prior art examiner also notes that it would have been obvious to one having ordinary skill in the art at the time of the invention to merge additional styling scores with previous level combined styling scores to obtain a next level combined styling score because mere repetition of a step to achieve the same result as previously achieved (albeit a further combined result) has been held to involve only routine skill in the art.  A 
	●	accessing a database populated with styling data harvested from a distributed computing network (claim 47; see at least figs. 1, 3; c6:41-57 “a networked environment that may include local and/or wide area networks (LAN/WAN) 150, and the Internet 140.  … uses administrator workstations 132, web servers 134, … and database servers 138. … garment record databases 139a-139b, definition & rules database 139c, and the online store website,” c10:25-32 “input employed to define garment types, fit rules and fashion rules is human fashion expertise.  There are clothing designers and fashion experts skilled in the art and business of apparel making whose experience is called upon to define various garment types,” c12:10-15 “Garment type definitions together with their fit rules and tolerances are stored in a definitions & rules database,” c13:53-58 “Fashion rules, tolerances and fashion suitability tables are stored by the definition process 210 in a definitions & rules database 139c as maintained by database server,” (all together describing style data such as fashion rules, tolerances and fashion suitability tables, stored in definition and rules database 139c, accessible via database servers 138, LAN/WAN 150, and the Internet 140, having been harvested from input by 
	●	applying machine learning algorithms to refine said styling rules in said styling matrix for all body groups (claim 47; see at least fig. 6, c15:15-30, c16:30-36, c17:4-20, all together describing the match assessment process 230 iteratively (machine learning algorithm) comparing combined records in 229a with records in 229b until all garment records are compared, resulting in refined scored, sorted and filtered rules for garments matching the consumer)).Claim 48.  The method of claim 45, wherein the step of reporting a styling recommendation further comprises:
	●	generating a set of outfit styling-rules (claim 48; see at least c3:16-30 (a definition process defines a set of fit and fashion rules)); and
	●	applying said outfit styling rules to produce at least one outfit based recommendation comprising a combination of compatible said garments recommendations (claim 48; see at least c4:30-41 (a profile filter uses fashion rules with tolerances to compare a consumer's profile and preferences with a garment's profile in order to determine if the garment suits and flatters the consumer and reflects the consumer's preferences)).Claim 49.  The method of claim 48, wherein the step of generating said set of outfit styling-rules comprises:

	●	applying machine learning algorithms to generate outfit styling rules for all body groups (claim 49; see at least fig. 6, c15:15-30, c16:30-36, c17:4-20, all together describing the match assessment process 230 iteratively (machine learning algorithm) comparing combined records in 229a with records in 229b until all garment records are compared, resulting in refined scored, sorted and filtered rules for garments matching the consumer)).e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."), and wherein: 
	●	said selected garment parts associated with tops are selected from garment length, sleeves, and neckline shapes (claim 50; see at least figs. 4D, 9; c9-10:Table 3, c10:65-c11:57(Table 5), c12:27 Please note: see previous comment regarding alternative limitations not required.  The effect is magnified here because this limitation not only includes alternatives not required, but it further limits an element that itself was previously claimed as an optional limitation.);	●  said selected garment parts associated with skirts are selected from garment length and garment waistline position (claim 50; see at least figs. 4A-D, 15; c9-10 Tables 3-4 (including skirts, length, and waistline), c19-22 Table 12.  Please note: see previous comment regarding alternative limitations.);	●  said selected garment parts associated with pants are selected from garment length and garment waistline position (claim 50; see at least figs. 4A-D, 15; c9-10 Tables 3-4 (including pants, length, and waistline).  Please note: see previous 
	●	said selected garment parts associated with jackets are selected from garment length, sleeves, and neckline shapes (claim 50; see at least figs. 4A-D, 15; c9-10 Tables 3-4 (including jackets, length, sleeves, and neckline shapes), c10:65-c11:57(Table 5).  Please note: see previous comments regarding alternative limitations.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Wannier et al. (Patent No. US 7,617,016 B2) in view of Wilson (Pub. No. US 2011/0035339 A1).
		Wannier teaches all of the above as noted in the rejection under 35 USC 102 and teaches, a) horizontal body type anchors, b) body shape definitions, c) vertical body Wilson also teaches a) body type measurements including: b) horizontal body type measurements, c) body shape definitions, d) vertical, and e) height measurements, and Wilson also teaches a horizontal body type anchor value selected from: A(“Pear”), X(“Cherry”), H(“Banana”), V(“Strawberry”), O(“apple”).  Wilson discloses, with regard to:
Claim 34.  The method of claim 33, wherein each said body group is assigned: 
	●	a horizontal body type anchor value selected from: A("Pear”), X("Cherry"), H("Banana"), V("Strawberry"), O("apple") (claim 34; see at least abstract “body types may be an apple, pear, hourglass, or banana body type,” figs. 3-9, ¶¶0006, 0009-0010, 0012.  Please note: claim language consisting of a series of alternative limitations does not result in further limitation beyond a single alternative because beyond the presence of any single alternative it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").  It should also be noted that although the prior art discloses this feature or its equivalent the description of horizontal body type anchor values as being named after particular types of fruit, as claimed, is nonfunctional descriptive In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.); and
Wannier teaches: 	●  a vertical body type anchor value selected from: high waistline, low waistline and mid waistline (claim 34; see at least Wannier figs.4A-D, Table 1 (c7-8).  Please note: see previous comment regarding alternative limitations.);	●  and a height anchor value selected from: below average, average and above average (claim 34; see at least Wannier figs. 3, 5A, 6 (defining and categorizing height codes); c12:14-34 “short round bodies,” c15 (Table 8).  Please note: examiner’s position is that different height categories inherently include below average, average, and above average, height measurements, and that therefore the selected anchor values must inherently include a value that is selected from at least one of those.  It is also examiner’s position however that terms used to describe height in the prior art, e.g., etc., are synonymous with “below average,” “average,” and “above average.”  Also see previous comment regarding alternative limitations.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Wannier to include a horizontal body type anchor value selected from: A(“Pear”), X(“Cherry”), H(“Banana”), V(“Strawberry”), O(“apple”), as taught by Wilson since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Wilson in the method of Wannier.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Dalgleish, Pub. No. US 2011/0184831 A1: teaches classification of clothing types, shape, etc..
	●	Fukuma et al., Patent No.: US 7,010,146 B2: teaches classification of facial types by a variety of facial features and measurements for recommending eyeglass frames.  Also discloses a broader range of body features used to recommend other items and constructs a database for matching.
	●	Lee, Patent No. US 7,092,782 B2: teaches body measurements used to group bodies into types and garments classified by size and shape and fitted to body measurement groups.
	●	Tulin et al., Patent No. US 8,984,668 B2: teaches body type and clothing fit classifications.
	●	Rose, Patent Number 5,930,769: teaches body type and fashion category, body type based on measurements, like petite, average, tall, and fashion category based on anatomical structure.  Garment selection used as feedback regarding resulting recommendations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        May 22, 2021